Citation Nr: 1750826	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran service on active duty from January 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's claim in a June 2012 decision.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 memorandum decision, the Court vacated the Board's decision and remanded the matter back to the Board for further action.  The Board then remanded the claim for additional development in February 2014, and again in August 2014.

In a March 2015 decision, the Board again denied the Veteran's claim for service connection for bilateral hearing loss, and the Veteran again appealed to the Court.  In a September 2016 memorandum decision, the Court vacated the Board's denial and once again remanded the matter for further action.  The Board remanded the claim for additional development in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required with regard to the claim on appeal.

The Veteran contends that he has bilateral hearing loss related to service.  Specifically, he asserts that his condition is related to noise exposure from service, or alternatively, that it is related to an incident in which he was struck in the jaw by his drill instructor.

An October 2009 VA examiner expressed the opinion that the Veteran's hearing loss is at least as likely as not related to a combination of presbycusis (age-related hearing loss) and occupational noise exposure from the Veteran's reported 14-year career as a police officer.  Based on this examination, the Board denied the Veteran's claim in a June 2012 decision.

In a September 2013 memorandum decision, the Court stated that the Board had failed to address the theory that the Veteran's hearing loss was associated with the incident involving the Veteran's drill instructor.  The Board remanded the claim in February 2014 and August 2014 in order to obtain a VA opinion addressing this contention.

A VA opinion was obtained in September 2014.  The examiner noted that hearing was within normal limits during the Veteran's enlistment examination in January 1972 and during his separation examination in March 1974.  He also noted that there was no permanent shift in the Veteran's puretone thresholds during this period.  He concluded by noting that, with no documented threshold shifts in service, the Veteran's hearing loss was not related to any event in service, including being struck in the jaw by his drill instructor.

In its September 2016 memorandum decision, the Court again found that this opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the examiner did not provide a rationale for his conclusion that being struck by a drill instructor did not cause the Veteran's hearing loss.  The Court found that the examiner's citation to the lack of threshold shifts, without further explanation, was insufficient.  

Accordingly, the Board remanded the claim in April 2017 and sought a supplemental VA opinion.  In May 2017, another medical opinion was obtained in May 2017.  The VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of this opinion, the examiner provided the following rationale:

Hearing was normal at the time of separation.  No threshold shift is indicated when the 1/19/1972 audiogram is compared to the 3/12/1974 audiogram.

Unfortunately, this medical opinion continues to be inadequate.  The May 2017 VA examiner simply did not address the Veteran's theory that his hearing loss was associated with the alleged in-service punch in the face.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As the medical evidence is inadequate, the Board cannot proceed with the merits of claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, the case must be remanded again for the RO to obtain another VA medical opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a VA audiologist or other appropriate examiner for a supplemental opinion assessing the etiology of the Veteran's bilateral hearing loss.  The examiner should indicate in his/her report that the file was reviewed.

The examiner must address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to being struck in the jaw by his drill instructor.  Specifically, the examiner must address the effects of the physical trauma on the Veteran's hearing.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.

2.  After completion of the requested development, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the claim is not granted, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

